


110 HCON 64 IH: Expressing the sense of Congress that no

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Pence submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that no
		  funds should be cut off or reduced for American troops in the field which would
		  result in undermining their safety or their ability to complete their assigned
		  missions.
	
	
		Whereas under Article II, Section 2, of the Constitution
			 of the United States, the President is the commander in chief of the
			 Army and Navy of the United States, and in such capacity the President
			 has the command of the Armed Forces, including the authority to deploy troops
			 and direct military campaigns during wartime;
		Whereas under Article I, Section 8, of the Constitution of
			 the United States, Congress has the power of the purse specifically as it
			 relates to the Armed Forces, and in such capacity Congress has the
			 responsibility to fully and adequately provide funding for United States
			 military forces, especially when they are at war and are defending the Nation;
			 and
		Whereas when United States military forces are in harm’s
			 way and are protecting our country, Congress and the Nation should give them
			 all the support they need in order to maintain their safety and accomplish
			 their assigned missions, including the equipment, logistics, and funding
			 necessary to ensure their safety and effectiveness, and such support is the
			 responsibility of both the Executive Branch and the Legislative Branch of
			 Government: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Congress should not take any action that will endanger United States military
			 forces in the field, including the elimination or reduction of funds for troops
			 in the field, as such action with respect to funding would undermine their
			 safety or harm their effectiveness in pursuing their assigned missions.
		
